 In the MatterOf CONSOLIDATEDVULTEE AIRCRAFT CORPORATIONandHOTEL ANDRESTAURANT EMPLOYEES' & BARTENDERS' UNION, LOCALNo. 133, A. F. L.-Case No. 10-R-1238.-Decided September 12,1944Loftin Anderson Scott McCarthy and Preston,byMr. Alfred L.McCarthy,of Miami, Fla., for the Company.Mr. Harry Brand,of Miami, Fla., for the Union.Mr. Bernard Goldberg,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by Hotel and Restaurant Em-ployees' & Bartenders' Union, Local No. 133, A. F. L., herein called theUnion, alleging that a question affecting commerce had arisen concern-ing the representation of employees of Consolidated Vultee AircraftCorporation, Miami Springs, Florida, herein called the Company, theNational Labor Relations Board" provided for an appropriate hearingupon due notice before Paul S. Kuelthau, Trial Examiner.Said hear-ing was held at Miami, Florida, on August 16, 1944.The Companyand the Union appeared and participated.All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Exam-iner's rulings made at the hearing are free from prejudicial error andare hereby affirmed., All parties were afforded an opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYConsolidated Vultee Aircraft Corporation, a Delaware corporation,is engaged in the manufacture and assembly of aircraft parts at itsplant in Miami Springs, Florida.. This plant annually uses raw mate-58 N. L.R. B, No. 42.205 206DECISIONSOF NATIONALLABOR RELATIONS BOARDrials valued in excess of $100,000, of which 95 percent is received fromoutside the State of Florida.During the same period the MiamiSprings plant manufactures finished products whose value exceeds$500,000, all of which is shipped to points outside the State of Florida.We find that the Company is engaged in commerce within the mean-ing,of the National Labor Relations Act.II. THE ORGANIZATION INVOLVEDHotel and Restaurant Employees' & Bartenders' Union, Local No.133, affiliated with the American Federation of Labor, is a labor or-ganization admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused 1to recognize the Union as the exclusivebargaining representative of its cafeteria employees until the Unionhas been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit comprising all of the employees in thecafeteria,excluding the manager.The Company contends that in'addition to the manager, .the chef, the clerks, and the cashiers shouldalso be excluded.Chef.In addition to doing some cooking himself,the chef super-vises the work of nine employees in the kitchen.He has the powerto recommend the hiring and discharging of kitchen help. In view ofhis supervisory duties, we shall exclude him from the unit 21 The Field Examiner reported that the Union submitted petitions signed by 17 employees ;that the petitions were dated between April 19 and April 21, 1944,and that there IN el e37 employees in the unit petitioned for.At the hearing the Union submitted to the TiialExaminer undated designations from 5 additional employees.The Company claims that since the original designations were signed in April 1944, therehas been a very large turnover of employees in the cafeteria and that the Union should berequired to prove that it represented a substantial number of employees at the`time of thehearingDesignations are submitted to enable the Board to determine administratively atthe time the petition is filed whether or not the Union has sufficient interest to justify theBoard in proceeding with an investigationThe Union is not required to show continue(]substantial representation down to the date of the hearing.Matter of The Regina Coipo-ration, 57 NL. R B 4.2Matter of Bethlehem-Fairfield Shipyard,Incorporated,53 N. L. R. B. 1428. CONSOLIDATED VULTEE AIRCRAFT CORPORATION207Clerks and Cashiers.Tl}e duties of both these classes of employees,are clerical in nature and not directly connected with the preparationand serving of food. In accord with previous decisions of the Board,respecting similar employees, we shall exclude clerks and cashiersfrom the unit.3We find that all of the employees of the Company's cafeteria at itsplant in Miami Springs, Florida, excluding the manager, chef, clerks,cashiers, and all other supervisory employees with authority to hire,promote, discharge, discipline or'otherwise effect changes in the statusof employees, or effectively recommend such action,' constitute a unitappropriate, for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions' set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 3, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Consolidated Vul-teeAircraft Corporation, Miami Springs, Florida, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Tenth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during the said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedSMatter ofBethlehem-Fairfield Shipyard,Incorporated,53 N. L. RB. 1428;Matter ofS & TV Cafeteriaof Washington,Incorporated,20 N. L R B. 259.d Regularemployeesof the plantwho help outin the cafeteria during rush hours areexcluded from the aforesaid unit in accordancetruth the agreement of theparties. 208DECISIONS OF NATIONAL LABOR RELATIONS BOARD -forces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election, to determine whether or not they desire to be repre-sented by Hotel and Restaurant Employees' & Bartenders' Union,Local No. 133, affiliated with the American Federation of Labor, forthe purposes of collective bargaining.I